Dear Mr. Picard:
Your request for an Attorney General opinion has been forwarded to me for research and reply.  In particular, you have asked the following question:
     Can a Commercial bond posted on a felony charge for a District Court be forfeited by a City Court judge, where those charges were not accepted by the District Attorney, and violations of City Ordinances were filed?
The 15th Judicial District Court is given the authority to fix bail by La.C.Cr.P. art 333.  The surety properly indicated that he posted the bond in the Power of Attorney which was attached to the bond.  Since the court had the requisite authority to fix the bond, there is no problem with the original bond.
La.C.Cr.P. art. 342 contains the provisions for reduction of bail.  The defendant could have requested that his bail be reduced when he was subsequently charged with the lesser offenses.  Bail was set upon arrest and when the defendant failed to appear in court, the bond was properly seized by a court with jurisdiction.
The bonding agent is provided with further security when the court orders forfeiture of the bond, the bonding agent is given notice and has an opportunity to appeal the court order.  This appeal has the effect of suspending the execution of the forfeiture.  The appeal may be filed by either the defendant or his bonding agents.  In this case, no appeal was filed.
Therefore, the bond was properly ordered forfeited by a proper court and was forfeited without objection by the defendant's agent.  It is therefore the opinion of this office that the bond was properly forfeited.
If our office can be of any further assistance, please do not hesitate to contact us.  With kindest regards, I remain
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
By:  ____________________________
                              Frank Brindisi Assistant Attorney General
RECEIVED: 8-2-96
RELEASED:
FRANK A. BRINDISI Assistant Attorney General